UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERCY JAMES TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:09-cr-00182-AWA-DEM-1; 2:15-cv-00294-AWA)


Submitted:   February 22, 2017            Decided:   February 28, 2017


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Percy James Tucker, Appellant Pro Se. Sherrie Scott Capotosto,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Percy James Tucker seeks to appeal the district court’s orders

denying     his     28   U.S.C.   § 2255       (2012)   motion    and    denying

reconsideration.         The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                   See 28

U.S.C. § 2253(c)(1)(B) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).

     When     the   district    court   denies    relief   on    the   merits,   a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.               Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                  Slack,
529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Tucker has not made the requisite showing.              Accordingly, we deny

a certificate of appealability, deny the pending motions, and

dismiss the appeal.         We dispense with oral argument because the

facts   and   legal      contentions    are   adequately   presented     in   the



                                         2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3